DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Objections
Claims 1, 18, and 20 are objected to because of the following informalities:  
In claim 1, line 7; and claims 18 and 20, corresponding lines, “one or more features” should read --and one or more features--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (WO 2011/149940 A2; already of record in IDS; hereinafter Perez) in view of Pastore et al. (WO 2016/025190 A1; already of record in IDS; hereinafter Pastore).
With respect to claims 1, 18, and 20: 
Perez teaches A computer-implemented method for movement-based signature authentication, comprising: (See at least Perez: Abstract)
A system for movement-based signature authentication comprising: (See at least Perez: Abstract)
one or more processors; and (See at least Perez: paragraph(s) [0053]-[0054])
a non-transitory computer readable medium storing instructions which, when executed by the one or more processors, cause the one or more processors to perform a method comprising: (See at least Perez: paragraph(s) [0063])
A non-transitory computer readable medium for movement-based signature authentication, the non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform a method comprising: (See at least Perez: paragraph(s) [0053]-[0054] & [0063])
detecting and tracking, ..., via one or more depth sensors configured to project patterns of infrared light on a user and one or more image sensors configured to capture images of the user within the infrared light range and then generate one or more two-dimensional (2D) images, one or more three-dimensional (3D) images, or a combination thereof, one or more features associated with the user based on the one or more 2D images of the user; (By disclosing, a target recognition, analysis, and tracking system 10 which may be a NUI system used to recognize, analyze, and/or track a human target such as the user 18. In addition, the generation and composition of PTP 68 is explained below, but may in general include any trait associated with a given user which can be sensed by a sensor. Furthermore, the image camera component 22 may include an IR light component 24, a three-dimensional (3-D) camera 26, and an RGB camera 28 (2D images) that may be used to capture the depth image of a scene. Also, the IR light component 24 of the capture device 20 may emit an infrared light onto the scene and may then use sensors (not shown) to detect the backscattered light from the surface of one or more targets and objects in the scene. See at least Perez: paragraph(s) [0023], [0089], [0026]-[0028], [0037] & [0043])
detecting and tracking, ..., via the one or more depth sensors and the one or more image sensors, one or more body points associated with the user based on the one or more 3D images of the user; (As stated above and by further disclosing, by the capture device 20 obtaining position and/or movement data for different joints (body points), the computing environment is able to compare this data against stored data in order to determine if the user has performed a predefined gesture. In addition, the capture device 20 may be configured to capture video having a depth image that may include depth values via any suitable technique. See at least Perez: paragraph(s) [0023], [0026]-[0029], [0032], [0034], [0068] & [0089])
determining, by a user movement signature authentication server, a movement pattern by connecting a particular body point identified from a pose of the user to corresponding body points identified from other sequences of poses of the user; (By disclosing, the image camera component 22 may include an IR light component 24, a three-dimensional (3-D) camera 26. In addition, a variety of joints and bones are identified, in which the bones connect the joints. And, data (position and/or movement data for different joints) are compared against stored data in order to determine if the user has performed a predefined gesture (movement pattern). Furthermore, the parameters may also include a measurement of the velocity and acceleration (movement) for discrete time intervals for various joints. See at least Perez: paragraph(s) [0068]-[0069], [0028] & [0089])
comparing, by the user movement signature authentication server, the one or more detected features to corresponding one or more stored features and biometric data associated with the user, wherein the biometric data include facial features and body measurements of the user; (By disclosing, the system may access stored PTP data and compare that data to live data acquired by the system requesting access to the system resources. In addition, a system may examine PTP data related to the user's physical appearance such as height, weight, facial features, etc. (facial features and body measurements of the user), and compare that data against live data obtained by capture device 20 for the user attempting to gain access to the system. See at least Perez: paragraph(s) [0089], [0068]-[0069] & [0072]-[0073])
upon determining that the one or more detected features match the one or more stored features and the biometric data associated with the user, comparing, by the user movement signature authentication server, the one or more determined movement patterns to a unique electronic signature associated with the user, wherein the unique electronic signature is a set of expected movement patterns of the user; and (As stated above, and by further disclosing, once a predefined gesture is identified, the computing environment then performs the action associated with the predefined gesture. In order not to lock out legitimate users, the system may check in step 462 if the confidence level as to a non-match exceeds some predefined threshold. If not, the system may return to 454 to obtain and compare additional live trait data (double-authentication method) against stored PTP data. In addition, the system may prompt the user to perform certain gestures (signature movement patterns) for which PTP data exists. See at least Perez: paragraph(s) [0089]-[0090], [0068]-[0069] & [0072]-[0073])
upon determining that the one or more determined movement patterns match the unique electronic signature associated with the user, authenticating, by the user movement signature authentication server, the user [for an electronic transaction]. (By disclosing, PTP data can be used as part of and/or in conjunction with any of various authentication protocols so as to authenticate whether a user is in fact who the systems believes the user to be. See at least Perez: paragraph(s) [0085])
However, Perez does not teach ...by a point of sale (POS) terminal, and ...for an electronic transaction.
Pastore, directed to systems and methods for performing payment card transactions using a wearable computing device and thus in the same field of endeavor, teaches 
...by a point of sale (POS) terminal (By disclosing, the mobile computing device includes a camera device that is configured to capture a biometric sample of the cardholder 22 that is used to authenticate the cardholder 22 during the payment card transaction. The mobile computing device also includes a wireless networking device that is configured to interact with a point of sale (POS) device (not shown in FIG. 1) at the merchant 24. See at least Pastore: paragraph(s) [0037] & [0039]-[0040])
...upon determining that the one or more determined movement patterns match the unique electronic signature associated with the user, authenticating, by the user movement signature authentication server, the user for an electronic transaction. (By disclosing, the mobile computing device includes a camera device that is configured to capture a biometric sample of the cardholder 22 that is used to authenticate the cardholder 22 during the payment card transaction. See at least Pastore: Abstract; paragraph(s) [0024] & [0037])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cloud-based personal trait profile data teachings of Perez to incorporate the systems and methods for performing payment card transactions using a wearable computing device teachings of Pastore for the benefit of enabling an authorized cardholder to conduct a payment card transaction using a wearable computing device ("wearable") and a mobile wallet. (See at least Pastore: paragraph [0021])
With respect to claim 6: 
Perez and Pastore teach the method of claim 1, as stated above.
Perez further teaches further comprising: 
generating, by the user movement signature authentication server, a skeletal structure of the user by connecting the one or more determined body points within the one or more 3D images; and (By disclosing, a skeletal model that may be generated by the capture device 20 to the computing environment 12 via the communication link 36. In addition, the computing environment may further determine which controls to perform in an application executing on the computer environment based on, for example, gestures of the user that have been recognized from the skeletal model. See at least Perez: paragraph(s) [0034]-[0035] & [0089])
comparing, by the user movement signature authentication server, the generated skeletal structure to a stored skeletal structure of the user. (By disclosing, with respect to how a user looks, data for PTP 68 may include the user's size and shape (on a per-body part basis), facial features, head and/or facial hair (style, length and color), any distinct physical characteristics and whether the user is a man or a woman. In addition, the skeletal model may then be provided to the computing environment 12, and the computing environment 12 may include a gesture recognizer engine 190 for determining when the user has performed a predefined gesture. The gesture recognition engine 190 analyzes the received pose information 500 in steps 552 and 554 to see if the pose information matches any rule definition 70 in the user's PTP 68. Furthermore, a user's PTP 68 may store special definitions 70 of gestures that are specific to that user. Therefore, the skeletal model is stored as the PTP. See at least Perez: paragraph(s) [0035], [0072], [0089] & [0093]-[0096])
With respect to claim 7: 
Perez and Pastore teach the method of claim 6, as stated above.
Perez further teaches wherein comparing the generated skeletal structure to the stored skeletal structure of the user comprises one or more of: 
comparing a height of the generated skeletal structure to a height of the stored skeletal structure; and (By disclosing, a system may examine PTP data related to the user's physical appearance such as height, weight, facial features, etc., and compare that data against live data obtained by capture device 20 for the user attempting to gain access to the system. See at least Perez: paragraph(s) [0035], [0072] & [0089])
comparing one or more body segments of the generated skeletal structure to corresponding one or more body segments of the stored skeletal structure. (As stated above, see at least Perez: paragraph(s) [0035], [0072] & [0089])
With respect to claim 8: 
Perez and Pastore teach the method of claim 7, as stated above.
Perez further teaches wherein comparing the one or more body segments of the generated skeletal structure to the corresponding one or more body segments of the stored skeletal structure comprises: 
comparing one or more lengths of the one or more body segments of the generated skeletal structure to one or more lengths of the corresponding one or more body segments of the stored skeletal structure. (By disclosing, data for PTP 68 may include the user's size and shape (on a per-body part basis), facial features, head and/or facial hair (style, length and color), any distinct physical characteristics and whether the user is a man or a woman. See at least Perez: paragraph(s) [0035], [0072] & [0089])
With respect to claims 9 and 19: 
Perez and Pastore teach the method of claim 1, as stated above.
Pastore, in the same field of endeavor, further teaches wherein authenticating the user for an electronic transaction comprises: 
transmitting an electronic transaction authorization request to a payment network, wherein the electronic transaction authorization request comprises a transaction amount, a primary account number identifier, and a merchant identifier. (By disclosing, when cardholder 22 tenders payment for a purchase with a transaction card, merchant 24 requests authorization from a merchant bank 26 for the amount of the purchase. See at least Pastore: paragraph(s) [0032]-[0034], [0069]-[0071] & [0076]-[0078])
With respect to claim 15: 
Perez and Pastore teach the method of claim 1, as stated above.
Pastore, in the same field of endeavor, further teaches further comprising: 
upon determining that the one or more detected features do not match the one or more stored features associated with the user, transmitting, by the user movement signature authentication server, a notification indicating authentication failure to the point of sale (POS) terminal. (By disclosing, based on these determinations, the request for authorization will be declined or accepted. If the request is accepted, an authorization code is issued to merchant 24. See at least Pastore: paragraph(s) [0024], [0032]-[0034], [0069]-[0071] & [0076]-[0078]. See also at least Perez: paragraph(s) [0089]-[0090] & [0069] as stated above with respect to claim 1)
With respect to claim 16: 
Perez and Pastore teach the method of claim 1, as stated above.
Pastore, in the same field of endeavor, further teaches further comprising: 
upon determining that the one or more determined movement patterns do not match the unique electronic signature associated with the user, transmitting, by the user movement signature authentication server, a notification indicating authentication failure to the point of sale (POS) terminal. (As stated above with respect to claim 15, see at least Pastore: paragraph(s) [0024], [0032]-[0034], [0069]-[0071] & [0076]-[0078]. See also at least Perez: paragraph(s) [0089]-[0090] & [0069] as stated above with respect to claim 1)
With respect to claim 17: 
Perez and Pastore teach the method of claim 1, as stated above.
Pastore, in the same field of endeavor, further teaches wherein the user movement signature authentication server is implemented as part of: 
an acquirer processor server; (See at least Pastore: paragraph(s) [0032])
a consumer device; or (See at least Pastore: paragraph(s) [0069])
a merchant system. (See at least Pastore: paragraph(s) [0032] & [0069])
Claims 4-5, 10, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Pastore, as applied to claim 1, and in further view Gordon (US 2018/0096196 A1; already of record in IDS; hereinafter Gordon).
With respect to claim 4: 
Perez and Pastore teach the method of claim 1, as stated above.
However, Perez and Pastore do not teach wherein the one or more stored features associated with the user are saved in a data storage prior to determining the one or more features associated with the user.
Gordon, directed to verifying identity based on facial dynamics and thus in the same field of endeavor, teaches wherein the one or more stored features associated with the user are saved in a data storage prior to determining the one or more features associated with the user. (By disclosing, the structure-based registration component 112 generates at least one ES structural face signature based on the captured ES face information, and then stores the ES structural face signature(s) in a data store 116. See at least Gordon: paragraph(s) [0040]-[0041])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Perez and Pastore to incorporate the verifying identity based on facial dynamics teachings of Gordon for the benefit of the dynamic face signature describing subtle ways in which a person's face changes shape during a gesture. (See at least Gordon: paragraph [0004])
With respect to claim 5: 
Perez and Pastore teach the method of claim 1, as stated above.
Gordon, in the same field of endeavor, further teaches wherein the unique electronic signature is saved in a data storage prior to determining the one or more body points associated with the user. (As stated above with respect to claim 4, see at least Gordon: paragraph(s) [0040]-[0041])
With respect to claim 10: 
Perez and Pastore teach the method of claim 1, as stated above.
Perez further teaches wherein determining the movement pattern of each of the one or more determined body points comprises: 
generating [a movement curve] by iteratively connecting a determined body point in one image of the one or more 3D images of the user to the determined body point in a next image of the one or more 3D images of the user. (By disclosing, where more points are tracked, additional features may be identified, such as the bones and joints of the fingers or toes, or individual features of the face, such as the nose and eyes. See at least Perez: paragraph(s) [0068]-[0069])
Gordon, in the same field of endeavor, teaches generating a movement curve by iteratively connecting a determined body point in one image of the one or more 3D images of the user to the determined body point in a next image of the one or more 3D images of the user. (By disclosing, FIG. 8 shows a collection of letter-labeled arrows. Each arrow designates a collection of feature points that generally move in the direction of the arrow. See at least Gordon: paragraph(s) [0068]; Fig. 8)
With respect to claim 23: 
Perez and Pastore teach the method of claim 1, as stated above.
Gordon, in the same field of endeavor, further teaches
wherein the determined movement patterns are normalized for authentication purposes, (By disclosing, the dynamic recognition component 130 generates a normalized summary of the facial dynamics. See at least Gordon: [0072])
Perez further teaches further comprising: 
determining a speed of the movement patterns of the user does not match the speed of the expected movement patterns of the unique electronic signature; and ... (By disclosing, the parameters may also include a measurement of the velocity and acceleration for discrete time intervals for various joints. Thus, the gesture recognition engine 190 can receive a full picture of the position and kinetic activity of all points (matching speeds) in the user's body. In addition, library 540 includes stored rules 542, which describe when particular positions and/or kinetic motions indicated by the pose information 500 are to be interpreted as a predefined gesture (matching user’s position/movement). See at least Perez: [0093]-[0096])
Pastore, in the same field of endeavor, further teaches
...authenticating the user for the electronic transaction upon determining that the speed of the movement patterns of the user is within the predetermined threshold range. (By disclosing, if the transaction sample suitably matches the reference sample (e.g., within some predefined threshold of comparison), wearable 102 authenticates the suspect consumer as cardholder 22. See at least Pastore: [0071])
With respect to claim 24: 
Perez, Pastore, and Gordon teach the method of claim 23, as stated above.
Perez teaches wherein the matching of the movement patterns to the unique electronic signature is based on a combination of predetermined thresholds, wherein the predetermined thresholds include a relative threshold, a dimensional threshold, or a combination thereof. (By disclosing, in addition to defining the parameters required for a gesture, a definition 70 and/or rule 542 may further include a threshold confidence level (relative threshold) required before pose information 500 is to be interpreted as a gesture. See at least Perez: [0096]-[0097])
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Pastore, as applied to claim 1, and in further view Beatson et al. (US 2014/0365782 A1; already of record in IDS; hereinafter Beatson).
With respect to claim 14: 
Perez and Pastore teach the method of claim 1, as stated above.
However, Perez and Pastore do not teach ...further comprising: generating, by the user movement signature authentication server, a signature prompt requesting the user to provide authentication data in a form of the movement patterns; and causing, by the user movement signature authentication server, a display of the signature prompt in the POS terminal.
Beatson, directed to method and system for providing password-free, hardware-rooted, ASIC-based authentication of a human to a mobile device using biometrics with a protected, local template to release trusted credentials to relying parties and thus in the same field of endeavor, teaches 
...further comprising: 
generating, by the user movement signature authentication server, a signature prompt requesting the user to provide authentication data in a form of the movement patterns; and (By disclosing, in box 209, the user is then prompted to decide whether to utilize an automatic PIN submission process or a PIN entry process via the PIN Input Screen (103). The choice determines whether the system requires PIN entry, for higher assurance and security, or whether no PIN entry is required so that the authentication process uses the PIN Generator part of the PIN Generator/Hasher module (114) and, therefore, relies purely on the submitted biometric information (signature). See at least Beatson: paragraph(s) [0053], [0057], [0043]-[0044], [0078] & [0091])
causing, by the user movement signature authentication server, a display of the signature prompt in the POS terminal. (As stated above, see at least Beatson: paragraph(s) [0043]-[0044], [0053], [0057], [0078] & [0091])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Perez and Pastore to incorporate the method and system for providing password-free, hardware-rooted, ASIC-based authentication of a human to a mobile device using biometrics with a protected, local template to release trusted credentials to relying parties teachings of Beatson for the benefit of the implementation of hardware rooted mobile device ID generation and user identity verification, through biometric means incorporated into the Mobile Device itself. (See at least Beatson: paragraph [0011])
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Pastore, as applied to claim 1, and in further view of Beatson et al. (US 20140365782 A1; hereinafter Beatson).
With respect to claim 21: 
Perez and Pastore teach the method of claim 1, as stated above.
Perez teaches further comprising: 
receiving, by the user movement signature authentication server, contextual data associated with the user, wherein the contextual data includes genuine movement patterns of the user and ...; and (By disclosing, the system can learn (machine learning model) character traits (contextual data) that are not intended as gestures, thereby reducing false positive identification of gestures. See at least Perez: [0074]-[0075])
training, by the user movement signature authentication server, by feeding the contextual data to a machine learning model to accurately distinguish between the genuine movement patterns of the user and ... (As stated above, see at least Perez: [0074]-[0075])
However, Perez and Pastore do not teach explicitly forged movement patterns of the user.
Beatson, directed to method and system for providing password-free, hardware-rooted, ASIC-based authentication of a human to a mobile device using biometrics with a protected, local template to release trusted credentials to relying parties and thus in the same field of endeavor, teaches 
wherein the contextual data includes genuine movement patterns of the user and forged movement patterns of the user. (By disclosing, said biometric feature means modified by discriminating weights chosen to offer powerful discrimination between authentic and impostor samples (accurately distinguish genuine and forged movement patterns). In addition, the biometric feature may include movements of hand and finger, for example. See at least Beatson: cl. 10; [0226]. Furthermore, Pastore, in the same field of endeavor, further teaches that the biometric samples may include motion. See at least Pastore: [0054])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Perez and Pastore to incorporate the method and system for providing password-free, hardware-rooted, ASIC-based authentication of a human to a mobile device using biometrics with a protected, local template to release trusted credentials to relying parties teachings of Beatson for the benefit of capturing and matching one or more biometric samples for security. (See at least Beatson: Abstract)
With respect to claim 22: 
Perez, Pastore, and Beatson teach the method of claim 21, as stated above.
Perez teaches wherein a data preparation for training the machine learning model, further comprising: 
randomizing, by the user movement signature authentication server, an ordering of the contextual data; (As stated above with respect to claim 21, and by further disclosing, a system 10 may provide with the option, and the user may assign certain arbitrary motions (randomizing) as one or more predefined gesture shortcuts. See at least Perez: [0074]-[0075])
visualizing, by the user movement signature authentication server, the contextual data to identify relevant relationships between different variables for data imbalances; and (By disclosing, a system 10 may provide the user with an option (visualizing) to perform certain gestures, including assigning atypical motions and certain arbitrary motions. In addition, if a user is prone to scratch their head (or perform any number of other habits), at times the system may interpret that as a gesture. Over time, the user may indicate that such a motion is not intended as a gesture (data imbalances). The system can learn that and store that information in PTP 68 (i.e., that a particular movement is not a gesture). See at least Perez: [0074]-[0075])
splitting the contextual data, by the user movement signature authentication server, for training the machine learning model or validating the trained machine learning model. (By disclosing, a system 10 may provide the user with an option to perform certain gestures, which are recorded by the system, and then allow the user to associate certain actions with that manually created gesture. Also, the user may assign certain atypical motions (splitting) to one or more predefined gestures and/or a user may assign certain arbitrary motions as one or more predefined gesture shortcuts. The system, through the user, identifies, indicates, learns, and stores the contextual data including the atypical motions and certain arbitrary motions. See at least Perez: [0074]-[0075])
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Pastore, as applied to claim 1, and in further view of Oshima et al. (US 20140286644 A1; hereinafter Oshima).
With respect to claim 25: 
Perez and Pastore teach the method of claim 1, as stated above.
However, Perez and Pastore do not teach wherein the one or more depth sensors and the one or more image sensors are a part of a virtual reality (VR) or augmented reality (AR) system, and wherein an electronic payment interface, a movement-based authentication data entry interface, or a combination there is presented within the VR or AR system.
Oshima, directed to information communication method and thus in the same field of endeavor, teaches 
wherein the one or more depth sensors and the one or more image sensors are a part of a virtual reality (VR) or augmented reality (AR) system, and wherein an electronic payment interface, a movement-based authentication data entry interface, or a combination there is presented within the VR or AR system. (By disclosing, a reception device superimposes an augmented reality object 2718f on a captured image and displays it, based on the received information. See at least Oshima: [1141]-[1143] & [2212])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Perez and Pastore to incorporate the information communication method teachings of Oshima for the benefit of Augmented Reality. (See at least Oshima: [2150])

Response to Arguments
In response to applicant’s argument that the limitation "...wherein the unique electronic signature is a set of expected movement patterns of the user..." as in claim 1 has not been addressed in the Office Action, it is noted that the limitation has been addressed in the present Office Action.
In response to applicant’s argument that Perez is silent regarding storing the skeletal model as PTP data as in claim 6, it is noted that Perez teaches the skeletal model may then be provided to the computing environment 12, which includes a gesture recognizer engine 190 for determining when the user has performed a predefined gesture, and that a user's PTP 68 may store special definitions 70 of gestures that are specific to that user. Therefore, the skeletal model is stored as the PTP. See at least Perez: paragraph(s) [0035], [0072], [0089] & [0093]-[0096].
In response to applicant’s argument that Perez is silent regarding the claimed term "...forged movement patterns..." as in claim 21, it is noted that Beatson teaches that biometric feature means modified by discriminating weights is chosen to offer powerful discrimination between authentic and impostor samples. See at least Beatson: cl. 10; [0226].
In response to applicant’s argument that in Perez, it is the user that assigns arbitrary motion and not "... user movement signature authentication server...," as in claim 22, it is noted that Perez teaches that the system 10 may provide with the option (visualizing) for the user to assign arbitrary motion. See at least Perez: [0074].
In response to applicant’s argument that Perez is silent regarding the claimed term "...data imbalances..." as in claim 22, it is noted that Perez teaches that the system 10 identifies (splitting) the contextual data including the atypical motions and certain arbitrary motions. See at least Perez: [0074]-[0075].
In response to applicant’s argument that the limitation “..wherein the determined movement patterns are normalized for authentication purposes...” of dependent claim 23 has not been addressed in the Office Action, it is noted that the limitation has been addressed already in the previous Office Action. See at least the first paragraph in page 20 of the previous Office Action.
In response to applicant’s argument that Perez's system does not determine whether the measured velocity and acceleration match the speed of the expected movement patterns as in claim 23, it is noted that Perez teaches that the gesture recognition engine 190 receives pose information including a great many parameters such as a measurement of the velocity and acceleration for discrete time intervals for various joints and that predefined gestures may be stored in a gestures library 540, which may include stored rules 542 describing when particular positions and/or kinetic motions indicated by the pose information 500 are to be interpreted as a predefined gesture. See at least Perez: [0093]-[0096].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Turgeman (US 20190342329 A1) teaches system, method, and device of authenticating a user based on selfie image or selfie video, including Augmented Reality (AR) device or headset or gear, a Virtual Reality (VR) device or headset or gear, and a “kiosk” type device.
Gandolfo (US 20200218867 A1) teaches multi-function ultrasonic sensor controller with fingerprint sensing, haptic feedback, movement recognition, 3D positioning and remote power transfer capabilities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L./Examiner, Art Unit 3685    

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685